 

Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Settlement Agreement”) and release of claims is
made and entered into as of February 23, 2015, (the “Effective Date”) by and
among the following parties: LONZA GROUP, LTD. (“LONZA GROUP”), LONZA AMERICA,
INC. (“LAI”), LONZA WALKERSVILLE, INC. (“LWI”) (collectively “Lonza”) and
AMARANTUS BIOSCIENCE HOLDINGS, INC., individually and as successor to and on
behalf of REGENICIN, INC. (“Amarantus”), and REGENICIN, INC. (“REGENICIN”)
(Lonza, Amarantus, and Regenicin collectively referred to herein as the
“Parties”).

 

WHEREAS, through its subsidiary, Cutanogen Corporation (“Cutanogen”), LWI is
involved in the development of an engineered-skin-substitute referred to at
various times as “CSS”, “ESS” and/or “PermaDerm”) (collectively herein referred
to as “Product”); and

 

WHEREAS, on or about July 21, 2010, LWI entered into a Know-How License and
Stock Purchase Agreement (“Know-How License”) with Regenicin pursuant to which
LWI granted Regenicin a license to use certain proprietary Product-related
know-how for purposes of obtaining approval by the Food and Drug Administration,
after which Regenicin and LWI would enter into a stock purchase agreement
enabling Regenicin to acquire Cutanogen; and

 

WHEREAS, on or about September 30, 2013, Regenicin commenced an action in the
Superior Court of Fulton County entitled, Regenicin, Inc. v. Lonza Walkersville,
Inc., Lonza Group, Ltd. And Lonza America, Inc., Case No. 2013-CV-237150, which
action was removed to the United States District Court for the Northern District
of Georgia, Case No. 1:13-cv-3596, and thereafter transferred to the United
States District Court for the District of New Jersey, Case No. 1:13-cv-3596 (the
“Action”); and

 

WHEREAS, in the Action, Regenicin has asserted numerous claims (the “Claims”)
against Lonza, all of which such Claims Lonza denies and reject as wholly
without merit; and

 

WHEREAS, Lonza further intends to file numerous counterclaims against Regenicin
in the Action (the “Counterclaims”); and

 

WHEREAS, on or about November 19, 2014, Amarantus entered into an asset purchase
agreement with Regenicin (the “Amarantus-Regenicin APA”) pursuant to which
Amarantus has now acquired, inter alia, all of Regenicin’s rights, title and
claims related to the Action, including but not limited to the Claims, and any
and all claims Regenicin had or may have had to Lonza’s and/or Cutanogen’s
intellectual property, manufacturing rights, licensing rights and know-how
technology; and

 

WHEREAS, Amarantus, Regenicin and Lonza, now desire to settle the Action and all
Claims and Counterclaims relating to the Action on the terms and conditions set
forth in this Settlement Agreement; and

 

 

 

 

WHEREAS, Amarantus is fully-authorized, pursuant to the Amarantus-Regenicin APA,
to enter into this Settlement Agreement and bind Regenicin to the terms and
conditions set forth herein and Regenicin expressly acknowledges Amarantus’
authority to bind Regenicin to the terms of this Settlement Agreement .

 

NOW, THEREFORE, in consideration of the mutual agreements and undertakings of
the Parties set forth below, the Parties, intending to be legally bound, agree
and covenant as follows:

 

1.          Dismissal of Action. On or before February 26, 2015, the Parties, by
and through their counsel of record, shall sign and file the Stipulation of
Dismissal with Prejudice attached hereto as Exhibit “A” and, in doing so, shall
cause the Action, including all Claims and Counterclaims that were asserted, or
could have been asserted therein, to be dismissed with prejudice.

 

2.          Authority to Bind. Each of the Parties represents that its
undersigned representative is fully authorized to enter into and bind it under
this Settlement. Moreover, Amarantus hereby represents and warrants that it is
fully-authorized, pursuant to the Amarantus-Regenicin APA, to enter into this
Settlement Agreement and bind Regenicin to the terms and conditions set forth
herein including, but not limited to, the Mutual Release set forth in Section 3
and the Dismissal of the Action set forth in Section 1 hereof.

 

3.          Mutual Release. In consideration of and subject to the promises made
in this Settlement Agreement, Lonza, Regenicin and Amarantus, individually and
together on behalf of their respective direct and indirect parent and subsidiary
companies, affiliates, predecessors (including Regenicin as a predecessor to
Amarantus), successors, assigns, and each of their respective past and present
officers, directors, stockholders, employees, agents, heirs, executors,
administrators, insurers, attorneys, and consultants, and all persons or
entities taking by, through, or under them (each an “Affiliate” and
collectively, “Affiliates”), hereby release, acquit, covenant not to sue and
forever discharge each other and each other’s Affiliates, and their or their
Affiliates’ respective directors, officers, employees, agents, attorneys,
insurers, aliases, affiliates and consultants, of and from any and all claims,
counterclaims, demands, judgments, liabilities, damages, costs, including
attorneys’ fees, losses, accounts, bonds, bills, covenants, contracts,
agreements, promises, complaints, and causes of action of whatever kind or
character, whether known or unknown, at law or in equity, which Lonza, Amarantus
and/or Regenicin have, may have, ever had, or may in the future have against
each other arising from or related to the Action, including all Claims and
Counterclaims that were asserted or could have been asserted therein. This
Mutual Release expressly includes, but is not limited to any claims, whether
known or unknown, asserted or unasserted, relating to, (i) the Know-How License,
and/or (ii) Regenicin’s claim of right, title, interest in and/or ownership of
Cutanogen and/or the Product, (iii) the Know-How License and Stock Purchase
Agreement, dated June 30, 2009, between LWI and Vectoris Pharma LLC (the
“Vectoris Agreement”) and/or (iv) claims relating to Lonza’s and/or Cutanogen’s
intellectual property, manufacturing rights and know-how technology; (v) claims
related to Lonza’s right to any payments due from Regenicin; and/or (vi) claims
for attorneys’ fees and/or costs relating to the Action, to Regenicin’s Offer of
Judgment filed in the Action and/or relating to the negotiation and/or
settlement of the Action. Notwithstanding the foregoing, the Mutual Release set
forth herein shall not include any claims Amarantus or Lonza may have pursuant
to the Option Agreement between Amarantus and Lonza, as amended (the “Option
Agreement”).

 

2

 

 

4.          Indemnification. Amarantus shall, to the fullest extent permitted by
law, indemnify, defend and hold harmless Lonza and each and every Lonza
Affiliate, of, from and against any and all suits, actions, legal or
administrative proceedings, claims, liens, demands, damages, liabilities,
losses, costs, fees (including expert and attorney’s fees) and costs of
investigation, litigation, settlement and judgment (“Indemnity Claims”) directly
or indirectly arising out of or related in any way to (1) the actual or alleged
breach of Amarantus’ representations, warranties or covenants contained in this
Settlement Agreement; (2) Lonza’s or any Lonza Affiliate’s relationship with
Regenicin or any Regenicin alias or Affiliate including but not limited to:
Regenicin Research of Georgia, LLC, Vectoris Pharma LLC, PharmaDerm, LLC, McCoy
Enterprises and/or Randall McCoy individually; (2) the Know-How License and/or
the Vectoris Agreement and/or any services provided thereunder, respectively;
and/or (3) any actions or inaction by Regenicin relating to Cutanogen or the
Product; and/or (4) statements, representations, filings, press releases or
assertions made by Regenicin and/or Regenicin’s Affiliates regarding the Product
and/or Lonza. Amarantus, at its expense, shall assume control of the defense and
resolution of any Indemnity Claim using legal counsel approved by Lonza and
shall keep Lonza fully and timely informed of the progress of such defense and
resolution. Lonza shall have the right to retain independent legal counsel and
monitor such Indemnity Claim’s defense and resolution and Amarantus and its
counsel shall fully cooperate with Lonza and its legal counsel in providing any
information as they may request. If both Amarantus and Lonza are named parties
in any Indemnity Claim and representation of both by the same legal counsel
would be inappropriate due to the actual or potential conflict of interests,
then Lonza, at Amarantus’ expense, shall have the right to be represented by
separate counsel of Lonza’s choosing. If Lonza, in its sole discretion,
determines that Amarantus has failed to (i) defend an Indemnity Claim to Lonza’s
satisfaction or (ii) take timely and reasonable steps to resolve an Indemnity
Claim, Lonza shall have the right, but not the obligation, to assume control of
the defense and resolution of such Indemnity Claim, and Amarantus shall be bound
by the results obtained by Lonza with respect to the Indemnity Claim. Amarantus
shall not confess judgment or settle, compromise or resolve any Indemnity Claim
without the written consent of Lonza.

 

4.          Attorneys’ Fees and Costs: Each of the Parties shall bear its own
costs and expenses (including attorneys’ fees) in connection with the Action,
and the negotiation and drafting of this Settlement Agreement. In the event that
it shall be necessary for the Parties to initiate any action to enforce any of
the terms or provisions contained in this Settlement Agreement, the prevailing
party in any such action shall be entitled to its reasonable costs and
attorneys’ fees.

 

3

 

 

5.          No Admission of Liability: This Settlement Agreement shall not be
construed as an admission of liability by any of the Parties as to any Claims or
Counterclaims. The Parties acknowledge and agree that they have entered into
this Settlement Agreement merely to avoid the uncertainty and expense of
continued litigation.

 

6.          Further Assurances: The Parties agree to deliver promptly and to
execute promptly any documents reasonably necessary to the consummation of the
Settlement Agreement, and to do such further acts and things as may be necessary
to carry out the intent and purposes of this Settlement Agreement.

 

7.          Integration: This Settlement Agreement constitutes the entire
agreement between the Parties regarding the subject matter of this Settlement
Agreement, and, except where otherwise so stated in this Settlement Agreement,
it supersedes any and all prior representations, commitments, covenants,
warranties, statements, discussions, negotiations, understandings, or
agreements, either oral or written, express or implied, regarding the subject
matter of this Settlement Agreement; provided, however, that this Settlement
Agreement shall not supersede the Option Agreement.

 

8.          Severability: If any term or provision of this Settlement Agreement,
or the application thereof to either Party, shall, to any extent, be invalid or
unenforceable, the remainder of this Settlement Agreement, or the application of
such term or provision to either Party, other than those to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Settlement Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

9.          Consultation With Counsel: The Parties represent that they have read
and understand the meaning and effect of this Settlement Agreement and that they
have had an opportunity to consult with an attorney before executing this
Settlement Agreement.

 

10.         Mutual Preparation: The Parties agree that neither Party shall be
deemed to have drafted this Settlement Agreement. This Settlement Agreement is
the product of the collaborative effort of the Parties and their counsel. This
Settlement Agreement shall not be construed against either Party on the basis
that it is the author of or is otherwise responsible for any of the language of
this Settlement Agreement.

 

11.          No Modification or Amendment: No modification or amendment of this
Settlement Agreement shall be valid or enforceable unless agreed to in a writing
signed by each Party.

 

12.         No Waiver. There shall be no waiver of any term or condition absent
an express writing to that effect by the Party to be charged with that waiver.
No waiver of any term or condition in this Settlement Agreement by any Party
shall be construed as a waiver of a subsequent breach or failure of the same
term or condition, or waiver of any other term or condition of this Settlement
Agreement.

 

4

 

 

13.         Governing Law and Forum Selection. This Settlement Agreement shall
be interpreted, enforced and governed by the laws of the State of New Jersey
without regard to principles of conflict of laws. Any and all claims relating to
or arising out of this Settlement Agreement shall be brought in a state or
federal court in New Jersey and the Parties hereby consent to submit themselves
to the jurisdiction of such court.

 

14.         Non-Disclosure. No Party shall make any disclosure to any third
parties regarding the Action, Claims, Counterclaims, or this Settlement
Agreement except to the extent mutually-agreed upon by the Parties in advance of
disclosure. This provision shall not prevent any person including the Parties,
from providing testimony, other evidence, or documents if that person is
required to do so by applicable law, rule or regulation of a governmental
authority or self-governing organization, or otherwise by or in connection with
legal process.

 

15.         Specific Performance.  The Parties acknowledge and agree that each
Party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the Parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that (a)
each of the Parties shall be entitled to specific performance of this Agreement
and its terms and provisions in any action instituted in accordance with this
Agreement and to an injunction to prevent breaches or threatened breaches of
this Agreement; (b) no Party shall plead in defense for any such relief that
there would be an adequate remedy at law; (c) any applicable right or
requirement that a bond be posted by either party is waived; and (d) such
remedies shall not be the exclusive remedies for a breach of this Agreement, but
will be in addition to all other remedies available at law or in equity.

 

16.         Counterparts: This Settlement Agreement may be executed in multiple
counterparts, and each executed counterpart shall have the same force and effect
as an original instrument, as if each of the Parties to each counterpart had
signed the same instrument. A facsimile or scanned PDF file copy of a signature
to this Settlement Agreement shall have the same force and effect as an original
signature.

 

[Remainder of Page Left Intentionally Blank]

 

5

 

 

IN WITNESS WHEREOF, and having read and understood all of the terms and
conditions of this Settlement Agreement, the Parties have caused this Settlement
Agreement to be executed as of the Effective Date.

 

LONZA GROUP, LTD         By:                                    Name:   Title:  
      By:     Name:   Title:         LONZA AMERICA, INC.         By:     Name:  
Title:         LONZA WALKERSVILLE, INC.         By:     Name:   Title:        
AMARANTUS BIOSCIENCE HOLDINGS, INC.         By:     Name:   Title:        
REGENICIN, INC., by its successor   AMARANTUS BIOSCIENCE HOLDINGS, INC.        
By:     Name:   Title:         REGENICIN, INC.         By:     Name: Randall
McCoy   Title:  

 



6

 

 

EXHIBIT A

 

7

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

REGENICIN, INC. :     :   Plaintiff, :     : CIVIL ACTION NO. vs. : 14-cv-2775  
:   LONZA WALKERSVILLE, INC., :   LONZA GROUP, LTD., LONZA :   AMERICA, INC. :  
Defendants. :  

 

STIPULATION OF DISMISSAL WITH PREJUDICE

 

Plaintiff, Regenicin, Inc. and Defendants, Lonza Walkersville, Inc., Lonza
Group, Ltd. and Lonza America, Inc. (“Defendants”), pursuant to Federal Rule of
Civil Procedure 41(a)(1)(A)(ii), hereby file this Stipulation of Dismissal with
Prejudice, dismissing all claims with prejudice in the above-styled action. Each
of the parties shall bear their own costs and expenses of this action.

 

STIPULATED TO this ___ day of _____________, 201_.

 

      Ronald A. Giller   Janeen Olsen Dougherty Michael T. Miano   Grey Street
Legal, LLC Gordon & Rees, LLP   356 N. Pottstown Pike, Ste 200 18 Columbia
Turnpike   Exton, PA 19341 Suite 220   Telephone: (610) 594-4737 Florham Park,
NJ 07932   Facsimile:  (610) 594-4733 Telephone: (973) 549-2500  
Janeen.Dougherty@greystreetlegal.com Facsimile: (973) 377-1911   Attorney for
Defendants griller@gordonrees.com     mmiano@gordonrees.com   . Attorney for
Plaintiff    

 

8

 

 

  SO ORDERED:           JOSEPH E. IRENAS, U.S.D.J.

 

9

 

 

